DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/170274 to Lombaert, with US Pub. No. 2017/0058537 cited as the equivalent, in view of US Pub. No. 2012/0196098 to Duyck.
Regarding claims 1-3, 6, 7, 9 and 11, Lombaert recites panels for wall or floor coverings comprising two or more thermoplastic layers including at least one thermoplastic substrate layer and at least one top layer comprising at least a décor layer, a print layer and a transparent wear layer, and wherein both the thermoplastic substrate layer and the top layer are provided with a reinforcement layer (Lombaert, Abstract).  Lombaert teaches that the printed décor or décor layer with print layer may consist of a printed plastic film with a thickness ranging between 0.1 mm 
Lombaert does not appear to teach the claimed stiffness and Young’s modulus.  However, Lombaert teaches that the PVC layer is intended in a panel with high rigidity having preferably between 0 and 3% by weight plasticizers, or high flexibility with plasticizers comprising between 5 and 12% by weight (Lombaert, paragraph 0051).  Note that Applicants’ specification does not appear to recite any particular PVC or polyethylene terephthalate which is unique to the claimed properties.  Additionally, Lombaert establishes that polyester (PET) is a suitable thermoplastic alternative to PVC.  Therefore, one of ordinary skill would recognize that the polyester (PET) would be expected to have substantially similar rigidity properties as PVC.  Note that if the claimed stiffness and Young’s modulus are not necessarily present in the PVC or polyethylene terephthalate, Applicants bear the burden of establishing the reasons why such properties are not necessarily present, and the claims may be subject to a 35 U.S.C. 112(a) enablement rejection.

Lombaert does not appear to teach the multilayer structure being in a roll form.  However, Lombaert suggests that the materials, such as the thermoplastics, can be semi-rigid or possibly soft, if the panel is desired to comprise high flexibility (Lombaert, paragraph 0051).  Additionally, Duyck teaches a similar plate shaped product comprising a first intermediate product and a second intermediate carrier product, wherein the first product comprises a carrier, a plastic printing layer, a decorative print layer and a plastic protective layer, and the second carrier product comprises a backing layer a carrier, and optionally foam layers (Duyck, Abstract, paragraphs 0038-0040, 0048-0050).  Duyck teaches that the plate shaped product refers to products such as floor products, wall products, ceiling products or alike (Id., paragraphs 0002, 0033, 0035).  Duyck teaches that the product may have the shape of a floor tile or plank or may be provided in a roll form (Id., paragraph 0035).  It is reasonable for one of ordinary skill to expect that a roll form may provide increased storage and transport options.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of Lombaert, wherein the product is provided in a roll form, as taught by Duyck, motivated by the desire of forming a conventional flooring panel comprising a structure known in the art as being predictably suitable for such applications, where  a roll form would predictably allow for more convenient storage and transport.
Regarding claim 11, since Lombaert teaches that the panel is further provided with a protective lacquer layer and the layers are bonded, the top layers are integrated into the thicknesses of the layers.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Duyck, as applied to claims 1-3, 6, 7, 9 and 11, and further in view of US Pub. No. 2009/0274919 to Tian.
Regarding claim 8, Lombaert teaches that the film may comprise polyester (PET).  Note that PET is ordinarily known in the art as polyethylene terephthalate.  Additionally, Lombaert teaches laminating the layers with a liquid adhesive and/or a thermoplastic melt (Lombaert, paragraphs 0061-0065). Lombaert does not appear to teach the claimed copolyester layer. However, Tian teaches a resilient tile including at least one base layer, at least one film layer, and a topcoat (Tian, Abstract).  Tian teaches that the film layer is a rigid film including polyethylene terephthalate (Id., Abstract, claims 9-11).  Tian teaches that the base layer comprises a polymeric binder, such as a thermoplastic polyester (Id., paragraph 0012).  Tian teaches that the polyester resin may be of a high molecular weight, wherein a suitable polyester resin includes a copolyester (Id.).  Tian teaches that the resilient flooring product integrates bio-based material into polymeric binder systems thereby reducing reliance on fossil fuels (Id., paragraph 0007). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of the prior art combination, wherein the polyester (PET) film layer is bonded to a copolyester binder layer, as taught by Tian, motivated . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lombaert in view of Duyck, as applied to claims 1-3, 6, 7, 9 and 11, and further in view of US Pub. No. 2012/0009377 to Dodge.
Regarding claim 10, Lombaert teaches the incorporation of reinforcement layers.  However, Lombaert does not appear to teach a reinforcement mesh.  Dodge teaches a recyclable surface covering including several layers bonded to one another (Dodge, Abstract).  Dodge teaches that the covering includes a facing layer bonded to a backing material via a bonding material (Id., paragraph 0079).  Dodge teaches that a reinforcing layer is added to the surface layer, the base layer or any pre-lamination layer (Id., paragraph 0112), or a reinforcing layer between the backing material and the facing material (Id., paragraph 0151), wherein the reinforcing layer may be in the form of a woven layer, non-woven layer, web, and/or scrim (Id., paragraph 0152).  Dodge teaches that the reinforcing layer serves to resist extension and stretching of the floor tile in its two major dimensions (Id.).  Note that a woven layer or scrim would appear to be within the scope of the claimed mesh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panel of the prior art combination, substituting the nonwoven reinforcement layer with a woven or scrim layer, as taught by Dodge, motivated by the desire of forming a conventional panel comprising a reinforcement layer known in the art as being functionally equivalent and predictably suitable for flooring applications.

Response to Arguments
Applicant’s arguments have been considered but are moot based on the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730. The examiner can normally be reached M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER Y CHOI/Primary Examiner, Art Unit 1786